Per curiam:
Gallimore was charged with murder and convicted of voluntary manslaughter, and sentenced to- the penitentiary. She has brought the case here on writ of error, and applied for a supersedeas.
We have not only considered the questions raised in the briefs, but have also read the entire record and are satisfied that it contains no substantial error; that the trial was in accordance with law, and the evidence amply sufficient to sustain the verdict. The application for a supersedeas is, therefore, denied and the judgment affirmed.